Supreme Court

                                                                    No. 2018-113-Appeal.
                                                                    (PC 16-5134)

   Metropolitan Group Property and Casualty         :
          Insurance Company et al.

                        v.                          :

               Sean Killeavy et al.                 :


                                            ORDER

       This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided. After

considering the parties’ written and oral submissions and reviewing the record, and in light of our

opinion in Joshua Mello v. Sean Killeavy, No. 2017-198-A., --- A.3d --- (R.I. 2019), we dismiss

this appeal as moot.

       On August 17, 2016, the defendants in this case, Sean Killeavy and Joshua Mello, were

working at St. Mary’s Cemetery in Bristol on behalf of Ramsay’s, Inc., a landscaping company.

While Mello was occupying a bathroom stall, Killeavy poured gasoline on the floor and lit a match.

He intended to scare Mello with a minor bang, but Killeavy’s alleged actions ignited a fire and

Mello sustained serious injuries from that fire.

       Approximately one month later, Mello filed a civil action against Killeavy, alleging one

count of negligence and seeking compensation for his injuries (the Mello action). See No. PC-

2016-4593. Killeavy sought defense and indemnity coverage from the plaintiffs, Metropolitan

Group Property and Casualty Insurance Company and Metropolitan Property and Casualty

Insurance Company, the companies whose insurance policies insured Killeavy’s parents’ home,

where he resided. The plaintiffs issued a letter denying coverage to Killeavy, but stated that they


                                                   -1-
would provide a defense to him under a reservation of rights while they endeavored to obtain a

declaratory judgment from the Superior Court that they were not obligated to either defend or

indemnify him against Mello’s negligence claim. The plaintiffs subsequently filed this declaratory

judgment action in Providence County Superior Court on November 2, 2016.

       Thereafter, plaintiffs filed a motion for summary judgment, arguing that they were not

obligated to defend or indemnify Killeavy because the two insurance policies in question (a

homeowners insurance policy and a personal excess liability policy) contained “business

activities” exclusions, specifically excluding coverage for Killeavy for the incident at issue in the

Mello action. Killeavy filed both an objection to plaintiffs’ motion and a cross-motion for

summary judgment. A hearing justice heard arguments on the cross-motions on August 23, 2017,

and rendered a bench decision a week later granting plaintiffs’ motion for summary judgment.

       The Superior Court entered an order and a judgment on November 20, 2017, granting

plaintiffs’ motion for summary judgment and entering a declaratory judgment that plaintiffs “owe

no obligation to provide any defense or indemnity coverage to * * * Killeavy, as to [the Mello

action], concerning the incident of August 17, 2016[.]” The judgment also stated that plaintiffs

could stop providing defense coverage for Killeavy. Killeavy timely appealed to this Court.

Killeavy also filed a motion with this Court requesting a stay to the part of the Superior Court’s

judgment permitting plaintiffs to cease providing defense coverage in the Mello action, so

plaintiffs would be required to continue providing defense coverage to Killeavy until this Court

resolved Mello’s appeal from the entry of summary judgment in Killeavy’s favor in the Mello

action. We granted Killeavy’s motion to stay.

       In an opinion issued on even date herewith, this Court affirmed the Superior Court

judgment dismissing the Mello action. See Mello, No. 2017-198-A., --- A.3d at ---. The issues



                                                -2-
raised in the instant appeal are therefore moot because there is no longer a cause of action against

which the plaintiffs could defend and indemnify Killeavy. Accordingly, we dismiss this appeal

and remand the record of the case to the Superior Court.1

       Entered as an order of this Court on this 23rd day of April, 2019.

                                                     By Order,

                                                     ______________/s/_________________
                                                     Clerk




1
 During oral argument, counsel represented to the Court that counterclaims are pending in this
case in Superior Court. However, there is no indication in the judgment from which this appeal
was taken that any claims remain pending in the Superior Court.

                                               -3-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

                                      Metropolitan Group Property and Casualty Insurance
Title of Case
                                      Company et al. v. Sean Killeavy et al.
                                      No. 2018-113-Appeal.
Case Number
                                      (PC 16-5134)
                                      April 23, 2019
Date Order Filed
                                      Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                      Indeglia, JJ.
                                      Providence County Superior Court
Source of Appeal
                                      Associate Justice Maureen B. Keough
Judicial Officer From Lower Court
                                      For Plaintiffs:

                                      Mary Welsh McBurney, Esq.
Attorney(s) on Appeal                 For Defendants:

                                      Scott F. Bilecki, Esq.
                                      Ronald J. Resmini, Esq.


 




SU‐CMS‐02B (revised November 2016)